                                                                                        FILED 
                                                                                        CLERK 
UNITED STATES DISTRICT COURT                                                                
                                                                             3/4/2019 3:24 pm
EASTERN DISTRICT OF NEW YORK                                                                
                                                                                U.S. DISTRICT COURT 
---------------------------------------------------------------X
                                                                           EASTERN DISTRICT OF NEW YORK 
THOMAS GREAVES, #427049,
                                                                                LONG ISLAND OFFICE 
                                   Plaintiff,
                                                                     ORDER
                 -against-                                           18-CV-01987 (JMA)(SIL)

SUFFOLK COUNTY POLICE, 7th PRECINCT,
OFFICERS and DETECTIVES,

                                    Defendants.
---------------------------------------------------------------X
AZRACK, District Judge:

        By Order dated August 23, 2018 (the “Order”), the Court granted the application of

incarcerated pro se plaintiff Thomas Greaves (“plaintiff”) to proceed in forma pauperis and sua

sponte dismissed his complaint brought pursuant to 42 U.S.C. § 1983 for failure to allege a

plausible claim for relief as required by 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A. The Court

granted plaintiff leave to file an amended complaint in accordance with the Order within thirty

(30) days from the date of the Order. Plaintiff was cautioned that “if plaintiff does not file an

amended complaint within the time allowed, this case shall be closed.” (See Order at 8.)

        To date, plaintiff has not filed an amended complaint, nor has he otherwise

communicated with the Court. Accordingly, this action and the complaint is dismissed pursuant

to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b).

        The Clerk of Court shall enter judgment, close this case and mail a copy of this Order to

the plaintiff at his last known address. The Court certifies pursuant to 28 U.S.C. §1915(a)(3)

that any appeal from this Order would not be taken in good faith and therefore in forma pauperis

status is denied for the purpose of any appeal. See Coppedge v. United States, 369 U.S. 438,

444-45 (1962).

                                                        1
SO ORDERED.

                                       __/s/ (JMA)__________________
                                       Joan M. Azrack
Dated:   March 4, 2019                 United States District Judge
         Central Islip, New York




                                   2
